The following provisions contained in the bond copied in the record and dated July 1, 1935, remain in the bonds after the eliminations stated in the opinion, viz.:
"Bond No.________                               $__________
                    "UNITED STATES OF AMERICA                        "STATE OF FLORIDA                         "COUNTY OF LAKE                 "ROAD AND BRIDGE REFUNDING BOND
"KNOW ALL MEN BY THESE PRESENTS: That the Board of County Commissioners of the COUNTY OF LAKE, in the State of Florida, for and in behalf of the South Lake County SPECIAL ROAD AND BRIDGE District, in said County, hereby acknowledge itself to be indebted, and, for value received, hereby promises to pay to the bearer on the first day of July, A.D. 19__, the principal sum of __________ DOLLARS with the option of prior redemption as hereinafter provided, and to pay interest on said sum, as hereinafter specified, from the date hereof until paid, or until called for redemption * * *.
"In the event of the exercise of such right to call, thirty days notice of such redemption will be given by filing and publication as provided by the resolution adopted by the Board of County Commissioners of said County authorizing *Page 564 
the issuance of this bond. Said bond, when so called, shall cease to bear interest on such redemption date * * *."
Such provisions retained in the bonds reserve the right to recall as well as provide the method of exercising the right to recall the bonds before maturity. However, ill order to avoid any possible controversy on the point the following provisions shall remain a part of the bonds, viz.: "The right is hereby reserved to call and redeem all or any part of the issue of bonds of which this bond is one on interest payment date, six months, or more, prior to maturity, according to the following terms and conditions: At par, plus accrued interest at the rate then prevailing, * * *."
The case of Dodge Taylor v. B.A. Williams, et al., and W.J. Howey Company, et al., were submitted as companion cases. The decree in the Taylor case was reversed on appeal and the orders in the Howey case were quashed on interlocutory certiorari under the rules of this Court. In each case the court below may allow amendments and further proceedings as are proper.
Refunding bonds and the proceedings for their issuance should contain only appropriate and unambiguous provisions for extending the original bond obligation with appropriate provisions as to the rate of interest and dates of payments.
Courts do not define the prospective duties of officers under the law where not required for the determination of matters presented for decision.
Under amended Section 6, Article IX, Constitution, Chapter 15772, Acts of 1931, provides for the issue and the sale or exchange of refunding bonds of counties, municipalities and districts by officials.
No part of the proceeds of the second gas tax either before or after allocation can be used directly or indirectly *Page 565 
or otherwise to pay commissions, fees or expenses of any nature for the issue, sale or exchange of refunding bonds.
Chapter 16807, Acts of 1935, does not cure invalid provisions in the bond refunding contracts.
It does not appear that taxation for "hospitalization" and health or other purposes render illegal any authorized taxes to pay district road bonds.
If land owners did not take advantage of the Murphy Act, that does not affect authorized tax levies upon the lands.
The opinion in the Taylor case holds that the 1935 refunding contract, resolution and bonds and the 1939 refunding contract and resolution contain illegal provisions that should be eliminated, viz.: provisions as to deferred interest coupons on refunding bonds; pledge of resources not contained in the original bonds; use of interest and sinking funds in paying fees, commissions or expenses for refunding purposes. The contracts and resolutions of 1935 and 1939 are similar and quotations from the 1939 contract and resolutions appear in the Taylor opinion. The discussion in the Taylor opinion is appropriate to the main questions presented in the single set of briefs filed in the companion case.
The Howey opinion refers to the conclusions stated in the Taylor opinion as to the illegal provisions of the refunding contracts and resolutions.
The order striking portions of the amended bill of complaint as amended, in the Howey case, included allegations as to illegal payments from the interest and sinking funds. An injunction against further payments was prayed for and denied. On certiorari the order was quashed so that appropriate proceedings may be had on pleadings and proofs, and decrees rendered in due course. *Page 566 
References in the Howey opinion to the refunding resolution and contract of 1939, which were in part quoted in the Taylor opinion, with conclusions thereon, made it "unnecessary to quote or to cite in the Howey opinion similar provisions in the refunding contract and resolutions of 1935, the illegal provisions of the two contracts having the same effect, and the two cases were presented as companion cases.
Matters more properly litigated in other proceedings should not be discussed in the opinions in these cases.
Each of the petitions for rehearing and for modification of opinions is denied.
TERRELL, C. J., WHITFIELD, CHAPMAN and THOMAS, J. J., concur.
BROWN and BUFORD, J. J., concur specially.